DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/16/21 have been fully considered but they are not persuasive.
On pages 15-16 Applicant argues the 112 rejections, noting that the Examiner’s suggestion that the phrase “the twist with which the loop is closed twists the wires 180 degrees relative to one another so that the distal section self-expands from said compressed state to said self-expanded state” was unclear, since the Examiner could not determine how the 180 degree twist had to do with self-expansion, is rebutted with arguments from the declaration filed 01/16/21. Applicant then summarizes the declaration, stating that it is the features of (1) the loops with 180 degree twists; (2) the braid of the stent having a taper; and (3) the wires of the loops being angled inwardly with respect to the axial direction of the stent so the loops form a conically tapered distal end region of the stent, which allow this “self-expansion”. 
The Examiner respectfully notes that this is blatantly false. Self-expansion is a product of a material (i.e. a Nitinol material would allow self-expansion). Applicant could arguably state that the self-expansion is based on the material and a temperature (the temperature being what activates the self-expansion). However, Applicant’s suggestion that physical structures of the stent such as loops, twists, and angles cause self-expansion is just false.  In fact, Applicant’s declaration appears to be drawn towards attempting to claim that “cylindrical expansion” is caused by the above three physical features, and not the self-expansion the Examiner queried in the 112 rejection (see page 6 bullet 7 of Applicant’s declaration). 
On pages 6-9 Applicant then summarizes the part of the declaration that describes this supposed “cylindrical expansion”, without once discussing how the physical features relate to the “self-expansion” as the claim indicates, and as the Examiner noted was unclear.
The Examiner further notes herein that while Applicant appears to argue that all three of the bulleted points are required for this cylindrical expansion (and not the unclear “self-expansion”), the Examiner wishes to further point out that Applicant’s claimed invention appears only to link the twist of 180 degrees to the stent’s ability to self-expand, and while the other two bulleted points are mentioned as physical features, they are not claimed as having anything to do with the self-expansion. 
On page 9 Applicant recites a benefit of the instant invention, and compares it to some unknown prior art stent.  
The Examiner notes that of course, this is not relevant to a 112 rejection.
On pages 10-11 regarding 103 rejections Applicant argues that Haug’s stent is for endovascular stenting and is not related to a “nasal or pharyngeal use or deployment”. 
The Examiner respectfully notes that Applicant’s stent, while claimed as being intended to be used within a pharynx or nasal passage, must be distinguished structurally from the prior art and not by function. See MPEP 2173.05. Since Haug’s 
On page 11 Applicant argues Haug’s invention includes a heart valve within their braided structure, and such a valve would occlude breathing passages of a user. 
The Examiner respectfully disagrees, noting that (1) the presence of a valve has nothing to do with a stent’s ability to splint and/or keep open a pharynx or nasal passage; (2) that a valve opens and closes, meaning the valve, in an open position does not block any passage; (3) the blocking of a passage is immaterial to the claimed invention since there is no discussion that the splinting and/or keeping open of the pharynx or nasal passage must create a free-flowing passage (i.e. the claim doesn’t prevent the presence of a valve in any way); and (4) Haug teaches a method of making the valve, meaning an intermediate product of Haug could actually be the structure of the claim. 
On page 11 Applicant argues Haug does not disclose all the structural features of the claimed invention.
The Examiner agrees. This does not appear to be an actual argument, since the rejection of record doesn’t state otherwise.
On pages 12-13 Applicant argues Hossainy is directed towards a tapered stent which isn’t braided (although there is a braided sheath). 
The Examiner respectfully agrees, and points out again that this does not actually appear to be an argument since the rejection of record doesn’t state otherwise, but rather relies upon Haug to teach the braided structure.

The Examiner respectfully and strongly disagrees. Hossainy and Haug are both implantable stents: whether or not one is braided and one includes struts is immaterial. Any person of ordinary skill in the art understands the basic constructions of a stent, some of which are rings connected by connectors, some of which are braids, some of which are zig-zag shaped struts, etc. The inventions are still in the same field of endeavor, and a person of ordinary skill in the art would, of course, be looking to existent features of one to modify another thereby. Furthermore, the Examiner notes herein that Applicant hasn’t actually provided any reason why the simple reason that one stent is braided and one stent isn’t, has any bearing on whether or not Haug and Hossainy are analogous art (since of course, they are analogous). 
On page 14 Applicant argues further that it would not make sense to modify Haug in view of Hossainy since they are “fundamentally different from and non-analagous to each other”, since they would “instead be seen as alternatives to one another”.
The Examiner respectfully notes that this argument is confusing at its core. The simple fact that the stents are alternatives in the art supports the Examiner’s suggestion that they are analogous art. The Examiner maintains that any stent for a body passage is analogous art for any other stent for a body passage. Further, the Examiner notes any manufacture has nothing to do with whether or not it would be obvious to modify a shape of one stent in view of the shape of another stent, regardless of its method of manufacture. 
On page 14 Applicant argues further argues that the Examiner’s suggestion that a person of ordinary skill in the art would modify Haug in view of Hossainy ignores the fact that Haug places their stent endovascularly within a heart valve, and argues there is no indication that Haug is improperly fit within the heart valve.
The Examiner respectfully notes that body passages of all types include different shapes, tapers, and constructions. A mitral heart valve stent is shaped differently from an aortic heart valve stent; a venous valve stent would require a completely different construction/shape. In fact, the person of ordinary skill in the art would recognize that the stent of Haug (which may or may not include a valve - see Examiner’s bulleted point 4 on page 4 above), could be obviously modified to be used in any body lumen, whether endovascular or not, since many organs and body lumens require (1) stenting and possibly (2) stenting with a valve. For example, stents shaped for placement within the aorta, eye, esophagus, vein, heart, etc. will all be shaped differently, and each and every one of these shapes would differ per patient. In other words, the shape of a stent is modified by the person of ordinary skill to fit into a particular patient’s body lumen, as opposed to just placing one shape of a stent within any body lumen, regardless of the anatomy of the patient or where it is going. Accordingly, the Examiner’s suggestion that the shape of the stent of Haug can be tapered is based in nothing other than a desire to mimic the natural shape of a particular patient’s anatomy. 

On pages 14-15 Applicant argues that Hossapiny’s “complete device” is tapered.
The Examiner respectfully agrees. It is unclear to the Examiner how this relates to the claimed invention, since a “completely tapered” device is not precluded by any claim language.
On page 15 Applicant argues “the nasal and pharyngeal airway is not a bodily vessel (a vessel is filled with a body fluid) but rather a hollow empty space through which air is transported)”.
The Examiner respectfully notes the irrelevance of this argument (as being again directed towards intended uses) but also wishes to point out the complete lack of truth in such a statement.
 On page 15 Applicant argues claim 5 rises and falls with arguments above. 

Claim Rejections - 35 USC § 112
Claims 1, 3, 5, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming that “the twist with which the loop is closed twists the wires 180 degrees relative to one another so that the distal section self-expands from said compressed state to said self-expanded state”. However, it is unclear what loops having a 180 degree twisted closure have to do with self-expansion of a distal section. It appears these are unrelated, both from the Examiner’s knowledge of stents as well as from the specification. Clarification is required. 
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haug et al. (US 20050137693 A1) hereinafter known as Haug in view of Hossainy et al. (US 20150265438 A1) hereinafter known as Hossainy.
Regarding claim 1 Haug discloses a compressible, self-expandable stent for splinting and/or keeping open a pharynx or a nasal passage ([0035] the Examiner respectfully notes that the claim states an “intended use” of implanting in a specific location in the body. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 italicized portions of the claim (above and below) are understood to be “intended uses” or “functional limitations” which the stent of Haug is understood to be capable of performing or meeting (a stent is understood to be capable of splinting a pharynx or nasal passage, which depends more upon the size of the intended pharynx or nasal passage more than the stent size)), 
wherein the stent is adapted to be introduced into the pharynx/nasal passage from an insertion tube in which a distal section of the stent is in a compressed state ([0061]), is self-expandable upon release from the insertion tube to a self-expanded state in said pharynx or said nasal passage ([0035]), is tubular (Figure 3), is formed from at least one wire, and comprises a braid ([0057]),
wherein sections of the at least one wire, which extend between a proximal and a distal end of the stent are called strands (The Examiner believes a wire can be “called” a strand; ), wherein each wire comprises at least two strands (see at least [0060] the wire comprise one strand as is woven down the stent, and another strand weaves its way back up (“strand” is defined by Merriam-Webster as “a threadlike piece of natural or synthetic material”)) connected by a connection section that is bent to form a loop (Figure 4d shows proximal and distal edges which are bent to form loops),
wherein each loop is closed by a twist of the two strands (Figure 5e; [0066]), and wherein the braid is made of the strands crossing each other (Figure 4d),
wherein a distal section of the stent comprises a multiplicity of said loops forming a region of said loops in an array circumferentially bounding the distal end of the stent (see Figure 4d in conjunction with [0064]; all the edges comprise the loops, represented by Figure 5e ([0066])),
wherein the twist with which the loop is closed twists the wires 180 degrees relative to one another (see [0064] and [0066] and Figure 5e) so that the distal section self-expands from the compressed to the self-expanded state and widens with a cylindrically-shaped expansion to said self-expanded state upon release from said compressed state ([0035], Figure 4d), 
but is silent with regards to a distal region of the distal section neighboring the region of loops tapers in the distal direction, so that the wires in the region of loops are angled inwardly with respect to an axial direction of the stent so that the loops form a conically tapered distal end region of the stent.
However, regarding claim 1 Hossainy teaches a stent (Figure 1) which has a distal end (Figure 1 item 20a) angled inwardly with respect to an axial direction of the stent so that the ends form a conically tapered distal end region of the stent  (Figure 1). Haug and Hossainy are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Haug by having 
Regarding claim 3 the Haug Hossainy Combination teaches the stent of claim 1 substantially as is claimed,
wherein Haug further discloses the two strands form an elliptically widened section adjacent the loop (Figure 5f).
Regarding claims 12-14 the Haug Hossainy Combination teaches the stent of claim 1 substantially as is claimed,
wherein Hossainy teaches an angle of the tapered distal region towards an axial direction is from 2-20 degrees, 10-15 degrees, and/or 5-7.5 degrees ([0142] 8-12 degrees).
Regarding claim 15 the Haug Hossainy Combination teaches the stent of claim 1 substantially as is claimed,
wherein Hossainy further teaches the wire(s) in the region of the loops are angled inwardly with respect to the axial direction of the stent (Hossainy Figure 1),
but is silent with regards to that angle being 40-55 degrees.
claim 15 Hossainy teaches that the angle of the taper if dependent on the length, and diameter at both ends of the stent ([0095]), and while they disclose their angle happens to be discussed as being up to 15 degrees ([0104]), Hossainy also teaches that the stent can be placed within any lumen in the body ([0006]). Since every lumen has different diameters at each end, and the needs each patient regarding the length of the stent will vary, the Examiner understands the angle of the taper to be a result effective variable which a person of ordinary skill in the art at the time the invention was filed, would have found obvious to optimize in order to properly fit their patient and their needs, as desired. Accordingly, having a 40 degree taper would have fallen within the grasp of a person of ordinary skill in the art. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Haug in view of Hossainy  further in view of Boudjemline as is applied above.
Regarding claim 5 the Haug Hossainy Combination teaches the stent of claim 1 substantially as is claimed,
wherein Haug further discloses the stent comprises the distal section, a proximal section, and a transition section located therebetween,

However, regarding claim 5 Boudjemline teaches a stent that comprises a distal section, a proximal section, and a transition section positioned between the distal and proximal sections,
wherein the distal section has a larger widening than the proximal section (Figure 15 shows a distal third of the stent (left) with a larger widening than the proximal and transition sections (middle and right)). Haug and Boudjemline are involved in the same field of endeavor, namely woven stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Haug Hossainy  Combination by having the larger distal section such as is taught by Boudjemline in order to utilize the valve in a different location, or to fit a different anatomical portion of a given passage (i.e. to fit an aortic valve as opposed to a mitral valve (Boudjemline [0071]) which allows accommodation of the sinuses of Valsalva).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/26/21